The opinion of the court was delivered, by
Read, J.
The charge of the court states the law with great clearness and precision, and no exception is taken to any part except to the answer to the defendant’s 5th point, and we think the answer itself was perfectly proper, for it submitted to the jury whether the defendant understood the contents of the notes which he signed and upon which this suit was brought.
We also think there was no error in-rejecting -the testimony which forms the 1st and 2d specifications of error, as it was clearly irrelevant.
Judgment affirmed.